DETAILED ACTION

Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tzabari et al. (US 20200068185 A1) in view of McCombe et al. (US 20200357128 A1).
Regarding claim 1, Tzabari discloses a method of depth estimation utilizing two heterogeneous cameras (80 and 81 of fig. 8), comprising: 
homogenizing (61 of fig. 6, [0058] Layer 1: Homography, 84 of fig. 8) a first camera image and a second camera image (fig. 3, first image and second image are left image and right image, ml and mr of fig. 6) based on a first camera calibration dataset and a second camera 
wherein the first camera image and second camera image are distortion corrected (63 of fig. 6.  Fig. 7 a system can control and reduce the projective distortion in the rectified images) and are zoom compensated (82 and 83 of fig. 8, [0058] s for zoom-in effect, [0122] for focal length);
determining an initial image pair rectification transformation matrix of the homogenized first camera image and the homogenized second camera image (F, Pl and Pr of fig. 6, and fig. 6C);
determining a delta image pair rectification transformation matrix based on the initial image pair rectification transformation matrix (616 of fig. 6A, [0105-0109] delta c image pair, 84 of fig. 8);
determining a final image pair rectification transformation matrix based on the initial image pair rectification transformation matrix (Tl, Tr, and 64 of fig. 6, Tl, Tr, and 84 of fig. 8) and the delta image pair rectification transformation matrix resulting in a final rectified image pair ([0132] applying the transformations T.sub.l on the left image and T.sub.r on the right image yields the pair of rectified images )Tl and Tr of figs. 6 and 8 for rectification transformations of fig. 8, [0181-0183], [0107] delta C image pair); and 
It is noted that Tzabari does not disclose disparity mapping the final rectified image pair based on a depth net regression. 
McCombe teaches disparity mapping the final rectified image pair ([0010 and 0519] generating at least one native disparity map for a given epipolar plane, wherein generating a native disparity map comprises computationally solving the stereo correspondence problem cameras in a shared epipolar plane, using rectified images from the at least two cameras, and generating disparity values stored the native disparity map)based on a depth net regression ([0330] intersections are projected onto the camera's image plane to look up disparity values for "depth" comparison).
Taking the teachings of Tzabari and McCombe together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disparity map of McCombe into the depth estimation method of Tzabari to improve the fundamental matrix estimation that reduces the projective distortion on sequences of images during the life-time of a device.
Regarding claim 2, Tzabari modified by McCombe teaches the method of depth estimation of claim 1, McCombe further teaches wherein a first camera and a second camera are weakly aligned ([0028] of McCombe).
Regarding claim 3, Tzabari further teaches the method of depth estimation of claim 1, wherein distortion correction is performed before image pair rectification (63 of fig. 6, [0015] reducing distortion).
Regarding claim 4, Tzabari further teaches the method of depth estimation of claim 1, wherein focal length compensation is performed before image pair rectification ([0011] s is a zoom-in factor and f is a pre-determined approximate focal length.
Regarding claim 5, Tzabari further teaches the method of depth estimation of claim I, wherein a neural network is used to _ regress a drift of the delta image pair rectification transformation matrix (Tl and Tr of fig. 6, see 89 of fig. 8, for rectification transformations, [0097]).

Regarding claim 7, Tzabari discloses a method of depth estimation utilizing two heterogeneous cameras comprising: 
calibrating a first camera having a first camera calibration dataset (61 of fig. 6, C0 of fig. 3, 80 and 82 of fig. 8, [0060] calibrated cameras);
calibrating a second camera having a second camera calibration dataset (61 of fig. 6, C1 of fig. 3, 81 and 83 of fig. 8, [0060] calibrated cameras),
the second camera having at least one of a different focal length ( C1 of fig. 3, [0011] s is a zoom-in factor and f is a pre-determined approximate focal length, [0018] a pair of actuators, one for each camera of stereo video acquisition system, wherein an each actuator is an electromechanical module inside each camera that controls a focus and indirectly changes a focal length of each camera;61 and H of fig. 6), 
a different field of view and a different pixel count than the first camera (C0 and C1 of fig. 3);
distortion correcting between a first camera image and a second camera image based on the first camera calibration dataset and the second camera calibration dataset (fig. 7, [0032] FIG. 7 is a flowchart of a method for iterative minimization of a projective distortion, according to an embodiment of the disclosure, [0135] a system can control and reduce the projective distortion in the rectified images);
focal length compensating between the first camera image and the second camera image based on the first camera calibration dataset and the second camera calibration dataset (fig. 3, 
rectifying an image pair between the distortion corrected and focal length compensated first camera image and the second camera image based on a transformation matrix regression ([0006] calculating rectifying transformations T.sub.l and T.sub.r from the perspective projection matrices that map the image-planes of the perspective projection matrices to the image-planes of the rectified perspective projection matrices, respectively; and applying transformation T.sub.l on the left image and transformation T.sub.r on the right image to yield a pair of rectified images,[0014 and 0132] rectifying transformations calculation, 64 of fig. 6,  84 of fig. 8); and 
It is noted that Tzabari does not disclose disparity mapping the final rectified image pair based on a depth net regression. 
McCombe disparity mapping the final rectified image pair ([0010 and 0519] generating at least one native disparity map for a given epipolar plane, wherein generating a native disparity map comprises computationally solving the stereo correspondence problem between at least two cameras in a shared epipolar plane, using rectified images from the at least two cameras, and generating disparity values stored the native disparity map)based on a depth net regression ([0330] intersections are projected onto the camera's image plane to look up disparity values for "depth" comparison).
Taking the teachings of Tzabari and McCombe together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disparity map of McCombe into the depth estimation method of Tzabari to 
Regarding claim 8. Tzabari modified by McCombe teaches the method of depth estimation of claim 7, McCombe further teaches wherein the first camera and the second camera are weakly aligned ([0028] of McCombe).
Regarding claim 9, Tzabari further teaches the method of depth estimation of claim 7, wherein distortion correction is performed before image pair rectification (63 of fig. 6, see fig. 7).
Regarding claim 10, Tzabari further teaches the method of depth estimation of claim 7, wherein focal length compensation is performed before image pair rectification (61 of fig. 6).
Regarding claim 11, Tzabari further teaches the method of depth estimation of claim 7, wherein a neural network is used to regress a drift of a rectifying transformation matrix of the rectified image pair (Tl and Tr of figs. 6 and 8).
Regarding claim 12, Tzabari modified by McCombe teaches the method of depth estimation of claim 7, McCombe further teaches wherein a neural network is utilized to disparity map the rectified image pair ([0519] of McCombe).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rowell et al. (US 20200342652 A1) scenes generated by the synthetic image system described herein use encoded depth information to render scenes in 3D.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425